The undersigned respectfully dissents from the Opinion and Award awarding plaintiff additional workers' compensation benefits. The majority awards plaintiff further benefits based upon the opinion of Dr. Mark Easley relating plaintiff's symptoms to the work accident.
Plaintiff relayed an incorrect history regarding the history of the injury and his symptoms to Dr. Easley. Particularly, plaintiff reported to Dr. Easley that he had been unable to perform his job and was unable to walk without pain since the work accident. In fact, plaintiff continued to work for defendant-employer for nearly a year after the accident. As Dr. Easley's opinions are based upon this inaccurate history, greater weight should be given to Dr. Greig McAvoy, the physician who treated plaintiff immediately after the injury.
Accordingly, I believe former Deputy Commissioner Dollar's decision denying plaintiff further benefits should be AFFIRMED.
This the 12th day of October 2005.
                                  S/____________ BUCK LATTIMORE CHAIRMAN